Hat, Judge,
delivered the opinion of the court:
The plaintiff had a contract with the United States to deliver at Camp Wheeler certain amounts of hay, straw, and bran.
*307The plaintiff delivered 443.75 tons of Johnson grass which it claimed was such hay as was specified in the contract. This the defendant denied and refused to accept the same, but afterwards accepted the Johnson grass, but paid the plaintiff only $13 per ton therefor. This hay was delivered under the terms of the contract, and was at first rejected as not meeting specification requirements, but ;afterwards was accepted., It could only be accepted under the terms of the contract, and if so accepted the defendant must pay the contract price. We are therefore of opinion that the plaintiff is entitled to recover the contract price for the 443.75 tons of Johnson grass delivered by it under the contract and accepted by the United States. Judgment will be entered for the plaintiff in the sum of $5,058.75.
It is so ordered.
Graham, Judge; Booth, Judge; and Campbell, Chief Justice, concur.